Title: To James Madison from Robert Smith, 8 September 1809
From: Smith, Robert
To: Madison, James


Sir,
Sep. 8. 1809.
The enclosed is the only Original despatch which has been received by Mr Jackson. Not having time to have a Copy of it I send the Original. It indicates, as far as mere Conversation with Mr Canning can indicate, something like a change of temper on the part of the British Govt.
To judge from the extent of his establishment it would seem that Mr Jackson was disposed to remain a long time among us. With real Esteem &C
R Smith
